Continuation of 90C Miscellaneous Communication

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (U.S. Patent Application Publication 2015/0312289) in further view of Ekstrand et al. (U.S. Patent Application Publication 2009/0252481).
Shen discloses providing a user, via said mobile device (see Paragraph 0014 for an external device), with a listing of one or more available media hosts (see Figures 1-2, Social Media Websites, such as YouTube®, Google+ and Paragraph 0048).
Shen also discloses allowing said user, via said mobile device, to select one or more available media hosts (see Figures 1-2, Social Media Websites in Paragraph 0024, wherein the web browser interface may enable the preselection of the one or more social media websites).
Shen also discloses associating said mobile device with said selected one or more desired media hosts, such that said selected one or more desired media hosts will be recipients of live stream video from said mobile device (see Paragraphs 0045-0050 for associating the device that will post videos by allowing the mobile device to select the social media websites that will receive the posted videos).
Shen also discloses allowing said user to live stream video, via said mobile device, and provide said live stream video to said selected one or more desired media hosts, wherein a host of said selected one or more desired media hosts is enabled to engage in two-way audio communication with said user, via said mobile device, as said live stream video is being captured (see Paragraphs 0045-0050 for the web browser may be provided with the external device, i.e., a smartphone, to make the preselection of one or more social media websites (video hosts), such as Google+ which provides the application ‘Hangout’ that allows users to video chat).
Shen fails to teach engaging in live two-way audio communications between said user and said host are communicated, via said mobile device, separate from, simultaneous with, and in addition to any audio associated with said live stream video and communicating any of said live two-way audio communications, via said mobile device, wherein said audio associated with said live stream video is captured, via said mobile device, via a microphone that is separate from a microphone used to capture said live two-way audio communications, and wherein said microphone used to capture said audio associated with said live stream video and said microphone used to capture said live two-way audio communications are each at a geographic location of said mobile device at the time said live stream video and any of said live two-way audio communications are being captured.
Ekstrand teaches engaging in live two-way audio communications between said user and said host are communicated, via said mobile device (see Paragraph 0047 for engaging in live two-way audio communication in three different ways: 1) the mobile device 210 will capture the conversation using the microphone 218 on mobile device 210, 2) the interviewee’s mobile device 220 will capture the conversation between the user at mobile device 210 and transmit the audio to the mobile device 210, however because of the distance between mobile device 210 (person capturing the video), the interviewee’s mobile device 220 and mobile device 230 (reporter), the two-way audio may be difficult to hear, therefore 3) microphone of mobile device 230 (reporter) captures the two-way audio communications and transmits this audio to mobile device 210, thereby engaging in live two-way audio communication between the user and host, via mobile device 210 that receives and mixes the captured audio from mobile device 230), separate from, simultaneous with, and in addition to any audio associated with said live stream video and communicating any of said live two-way audio communications, via said mobile device, wherein said audio associated with said live stream video is captured, via said mobile device, via a microphone that is separate from a microphone used to capture said live two-way audio communications, and wherein said microphone used to capture said audio associated with said live stream video and said microphone used to capture said live two-way audio communications are each at a geographic location of said mobile device at the time said live stream video and any of said live two-way audio communications are being captured (the Examiner notes that the second and third methods of capturing live two-way audio communications above are separate from (different device/microphone capturing the audio), simultaneous with the news event occurring at the location and in addition to (mixed with) any audio associated with said live stream video and communicating any of said live-two way audio communications, wherein the user of mobile device 210, interviewee’s mobile device 220 and reporter’s mobile device 230 are all located at a crowded place).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the video sharing platform, as taught by Shen, using the audio communication functionality, as taught by Ekstrand, for the purpose of giving a feeling of an ambient situation although not obscuring the comments of the reporter (see Paragraph 0047 of Ekstrand).


/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
April 8, 2022